UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7930


MAURICIO LEON,

                  Petitioner - Appellant,

             v.

MICHAEL MCCALL, Warden; PERRY CORRECTIONAL INSTITUTION,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:08-cv-03332-TLW)


Submitted:    January 14, 2010               Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mauricio Leon, Appellant Pro Se.   William Edgar Salter, III,
Assistant  Attorney  General,  Donald  John  Zelenka,   Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mauricio        Leon     seeks      to    appeal       the   district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                  The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of    appealability            will     not       issue   absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2006).           A   prisoner        satisfies      this

standard   by    demonstrating          that      reasonable        jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                              Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have    independently          reviewed        the   record    and

conclude      that    Leon        has   not       made      the     requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and    argument        would     not     aid   the   decisional

process.

                                                                                 DISMISSED



                                              2